     Case 6:20-cv-00095-RSB-CLR Document 16 Filed 01/07/21 Page 1 of 2




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                   STATESBORO DIVISION

DOYLE NORMAN,                        )
                                     )
              Plaintiff,             )
                                     )
v.                                   )              CV620-095
                                     )
BPR BRAMPTON LLC,                    )
                                     )
              Defendant.             )

                                ORDER

     Following their Rule 26(f) conference, the parties submitted a Report

using the form adopted by most judges in this district. Doc. 9. Judge

Baker, to whom this case is assigned, requires a different reporting form

to be used. The Clerk of Court is DIRECTED to forward with this Order

a copy of the Rule 26(f) Order normally issued in cases assigned to Judge

Baker, which will include instructions for completing the required

reporting form. The parties are DIRECTED to resubmit their Report

using the proper form and to provide all requested information within

fourteen days of this Order. A copy of Judge Baker’s mandated form can

be located on the Court’s website www.gasd.uscourts.gov under “Forms.”
Case 6:20-cv-00095-RSB-CLR Document 16 Filed 01/07/21 Page 2 of 2




SO ORDERED, this 7th day of January, 2021.



                       ________
                              ________________
                                             _____
                       _______________________________
                       CH
                        HRISTTOPHER L. RAY
                       CHRISTOPHER          Y
                       UNITED STAT  TES MAGISTR
                                STATES   MAGISTRATE JUDGE
                       SOUTHERN DISTRICT OF GEORGIA
